Citation Nr: 1039157	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether the character of the appellant's discharge for the period 
of service from January 1971 to January 1972 is considered a bar 
to payment of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The appellant had a period of creditable service in the U.S. Army 
from January 21, 1971 to January 18, 1972.  His DD Form 214 from 
this period reflects that the character of his service was under 
conditions other than honorable.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision by the RO in Oakland, California 
that determined that the appellant's character of discharge was a 
bar to VA benefits.  A Board hearing was requested and scheduled, 
but the appellant failed to report for such hearing.

The Board notes that documents on file refer to an April 1973 RO 
determination which determined that the appellant's service 
discharge was a bar to VA benefits.  As such decision is not on 
file, and as the RO has indicated that it does not appear that 
the appellant was properly notified of the 1973 decision, the 
Board will review the instant appeal on a de novo basis.


FINDINGS OF FACT

1.  The appellant received a discharge under other than honorable 
conditions for willful and persistent misconduct that did not 
consist of minor offenses.

2.  In June 2001, the Army Board for Correction of Military 
Records denied the appellant's application for an upgrade of his 
January 1972 service discharge.

3.  The appellant was not insane at the time of commission of the 
offenses for which he received a discharge under other than 
honorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge from military service 
is a bar to the award of VA benefits.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.12 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning a decision on the merits of the issue of whether the 
character of the appellant's discharge constitutes a bar to VA 
benefits, the RO provided the appellant with pre-adjudication 
notice by a letter dated in December 2003.  Although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that eligibility for VA benefits is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, additional notice 
was provided to the appellant in a March 2008 letter.

VA has obtained service personnel records, assisted the appellant 
in obtaining evidence, and received written argument from the 
appellant.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Analysis

Initially, the Board notes that the appellant's DD Form 214 
reflects that his January 1972 discharge was under other than 
honorable conditions, and that he was absent without leave (AWOL) 
from June 15, 1971 to June 29, 1971, and on October 19, 1971.

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 (2004); 
see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994); Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  The term "veteran" 
means a person who served in the active military, naval, or air 
service, and who was discharged or released there from under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  A discharge or release from active service 
under conditions other than dishonorable is a prerequisite to 
entitlement to VA pension or compensation benefits.  38 U.S.C.A. 
§ 101(18); 38 C.F.R. § 3.12(a).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a).  

There are two types of character of discharge bars to 
establishing eligibility for VA benefits:  statutory bars found 
at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory 
bars listed in 38 C.F.R. § 3.12(d).  A regulatory bar is 
applicable in this case, as discussed below.

38 C.F.R. § 3.12(d) provides that a discharge or release because 
of one of the following offenses is considered to have been 
issued under dishonorable conditions:  acceptance of undesirable 
discharge in lieu of trial by general court- martial; mutiny or 
spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions. Willful and persistent misconduct 
includes a discharge under other than honorable conditions, if it 
is determined that it was issued because of willful and 
persistent misconduct.  38 C.F.R. § 3.12(d).

Such a discharge is a bar to the payment of VA benefits unless it 
is found that the service member was insane at the time of the 
commission of the offense causing such discharge or release, 
unless otherwise specified.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  Discharge for a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  
However, "offenses that would interfere with the appellant's 
military duty, indeed preclude their performance ... are not 
minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see 
also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

An October 1971 psychiatric evaluation reflects that after 
examining the appellant, a physician determined that he had no 
psychological disease and had a behavior/character disorder.

Service personnel records reflect that on April 16, 1971, the 
appellant failed to report for duty at the prescribed time, and 
on April 17, 1971, he failed to report for duty at the prescribed 
time.  He was punished with forfeiture of pay.  He also failed to 
report at the time prescribed to his appointed place of duty on 
August 6, 1971, August 9, 1971, August 10, 1971, and August 11, 
1971.  In October 1971, it was determined that discharge from 
military service was appropriate in view of the appellant's 
frequent incidents, namely four Article 15s and the above 
incidents.  His commanding officer determined that the 
appellant's behavior was intentional and not due to any 
incapacity within the meaning of unsuitability, and there 
appeared to be no grounds for other disposition of the appellant.  
It was noted that the appellant had no convictions by general 
court-martial, special court-martial, or summary court-martial, 
and no convictions by civil authorities during his period of 
service.  

An October 1971 statement of counseling reflects that the 
appellant acknowledged being advised that a separation for 
unfitness was planned, and that if an undesirable discharge was 
issued, he might be ineligible for many or all benefits as a 
veteran.  He waived consideration of his case by a board of 
officers and waived a personal appearance before a board of 
officers, and did not submit any statements on his own behalf.  A 
November 1971 memorandum by the appellant's commanding officer 
reflects that the appellant was found to be a substandard soldier 
with a record of habitual misconduct despite repeated counseling.

In January 1972, the appellant was discharged with an undesirable 
discharge for unfitness, based on frequent incidents of a 
discreditable nature with civil or military authorities.

The Board notes that documents on file refer to an April 1973 VA 
determination which determined that the appellant was discharged 
from service due to a pattern of persistent and willful 
misconduct, and was not eligible for VA benefits.  On April 30, 
1973, the RO advised the State of California that the appellant 
was discharged from military service under dishonorable 
conditions.

In June 2001 the Army Board for Correction of Military Records 
denied the appellant's application for an upgrade of his January 
1972 service discharge.

A report of a July 2001 private psychosocial assessment by 
K.J.M., Psy.D., reflects that the appellant reported that he 
experienced significant trauma while serving at Fort Ord 
including being in a "gay room" when a riot broke out between 
blacks and whites.  He found this terrifying.  He also reported 
being handcuffed for 24 hours during service after being falsely 
accused of having marijuana for sale.

A March 2002 VA psychology note reflects that the appellant 
reported that during service from "1970 to 1972," he was 
falsely accused of selling marijuana and received a general 
discharge as a result.  A September 2002 VA treatment note 
reflects that the appellant reported that he was falsely accused 
of having marijuana which was found in a ventilation system near 
his bunk, and was handcuffed for 24 hours but never charged or 
court-martialed.  He said this created a cynical attitude in him 
toward anyone in authority, and he requested a discharge and was 
given a general discharge.  VA therapy notes from a social worker 
dated in 2002 indicate that the examiner opined that the 
appellant was very inconsistent in a way that implied lying, and 
he seemed like a confidence man.


In March 2003, the appellant filed a claim for service connection 
for posttraumatic stress disorder (PTSD), which he said began in 
1975.  In a March 2003 statement, he said that during basic 
training he was subjected to abuse and violence from his superior 
officers, who isolated him in a field, and made him crawl on all 
fours while they kicked and beat him.  He said he was put on 
"KP" duty after threatening to report a cook who was selling 
drugs, and that after he reported these events, no action was 
taken.  He also reported that during AIT at Fort Ord, California, 
he was victimized during an African American riot, and was beaten 
and sexually assaulted, whereupon he ran away to save his life 
and was reported as absent without leave (AWOL).  He asserted 
that when he returned, the incident was documented with his 
company commander.  Finally, he related that on one occasion, a 
briefcase of "substance" was found in a ventilation shaft, and 
he was questioned, accused, and humiliated about it.  He said 
that afterwards, he made an appointment with the adjutant 
general, asked for a solution to his problems in the military, 
and was offered a general discharge, which he accepted.  He said 
he had suffered with mental problems since leaving the military.

At an August 2004 RO hearing, the appellant testified that during 
service, he was a quick and efficient worker and thus felt he 
could start work later and take long lunches.  He testified that 
he was sexually assaulted during a weekend when a rock group was 
playing at the base, and black soldiers rioted.  He said he was 
stuck in a "dayroom."  He said that after this event, he went 
to his parents for two weeks.  He said he did not tell anyone 
about the assault.  He asserted that he was misled about the type 
of discharge he would receive.

The file contains a May 2005 lay statement to the effect that the 
appellant said that his story about being raped by African 
Americans during a riot was not true, but that when his 
therapist, K.M. made an error in understanding the appellant, he 
decided to use this idea to pursue disability benefits.

By a statement dated in March 2007, the appellant said he was the 
victim of a sexual assault during a race riot by a large group of 
black soldiers on base in about April 1971.  He said he reported 
the assault, which occurred in the company "Dayroom."


In a September 2010 written brief, the appellant's representative 
contended that the appellant was AWOL from April 16-17, after a 
sexual assault, and that his subsequent behavioral changes were 
regarded as misconduct.

After a review of all of the evidence of record, the Board finds 
that the appellant's reports of in-service sexual assault by 
other soldiers during a race riot are not credible.  In this 
regard, the Board observes that there is no record that the 
appellant reported an assault during service, he testified that 
he never told anyone about it, and a witness submitted a signed 
statement to VA indicating that the appellant said he lied about 
the sexual assault after an error by his therapist.  It appears 
that the therapist's (Dr. M.) error was a recording or 
transcription error, in which he wrote "gay room" in his 
report, rather than "day room" as repeatedly stated in all of 
the appellant's statements and testimony about the riot.  
Moreover, another therapist repeatedly opined that the appellant 
was lying during treatment.  The Board also observes that during 
all of his extensive psychiatric treatment prior to his 2003 
claim, he did not report suffering a sexual assault in service, 
but instead referred to being falsely accused of being a drug 
dealer.  

The Board also observes that despite the assertions of his 
representative, the appellant was not AWOL in April 1971, but 
instead was late to work on two occasions.  Additionally, 
internet research reflects that there was a race riot at Fort Ord 
in late June 1971 after a Canned Heat concert.

After a review of the evidence on file, the Board finds that the 
appellant meets the criterion of discharge because of willful and 
persistent misconduct, which is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d).  He was on 
unauthorized absence on two separate occasions, and was 
repeatedly late for work which is both willful and persistent.  
Moreover, unauthorized absence is the type of offense that would 
interfere with and preclude the performance of an appellant's 
military duties and thus can not constitute a minor offense under 
38 C.F.R. § 3.12(d)(4).  See Cropper, supra.

The evidence does not reflect, and the appellant does not contend 
that he was insane at the time of commission of the offenses for 
which he received a discharge under other than honorable 
conditions, and thus 38 C.F.R. § 3.12(b) is inapplicable.  

The Board concludes that a bar to the payment of VA disability 
compensation benefits, based on a discharge issued under 
dishonorable conditions, is warranted.  Generally, VA is bound by 
a finding of the service department of an honorable discharge but 
must evaluate an other than honorable discharge using the 
criteria of 38 C.F.R. § 3.12.  The Board acknowledges the 
appellant's statements and testimony regarding the circumstances 
of his service.

The weight of the credible and probative evidence demonstrates 
that the appellant's discharge was the result of willful and 
persistent misconduct, was issued under dishonorable conditions, 
and remains a bar to payment of VA disability compensation under 
38 C.F.R. § 3.12(d)(4).  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the appellant's discharge for the period of 
active service from January 21, 1971 to January 18, 1972 is a bar 
to his receipt of VA benefits and the appeal is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


